The opinion of the Court was drawn up by
Hathaway, J.
The brothers and sisters of Lydia Buckley, if living, at the time of her decease, would have inherited her estate, in equal portions, but they being dead, leaving issue, at the time of her decease, their children and the children of their deceased children, took the inheritance by representation. “ Succession, in stirpes, according to the roots, since all the branches represent the same share, that their root, whom they represent, would have done. 2 Bl. Com. 217.
Lydia Buckley’s brothers and sisters, who died, leaving lineal descendants, were the roots from which the inheritance branched, and it is merely matter of computation to ascertain the portion of each lineal descendant.
The plaintiff, being an orphan grandchild of Lydia’s deceased sister, is entitled to a portion of the inheritance, which must be ascertained, as agreed by the parties.

Defendants defaulted.

Tenney, C. J., Appleton, Cutting, and May, J. J., concurred.